Citation Nr: 1231580	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased (schedular) rating for the Veteran's service-connected residuals of a concussion, to include headaches and memory loss, rated as 10 percent disabling prior to March 12, 2004 and as 30 percent disabling thereafter.

2.  Entitlement to an extraschedular rating for the Veteran's service-connected residuals of a concussion, to include headaches and memory loss.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to April 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Chicago, Illinois Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in both July 2009 and March 2011.  In July 2009, the Board remanded the issues of entitlement to an increased rating for residuals of a concussion and for depression for further development.  When the case returned to the Board in March 2011, the Board granted in part the Veteran's claim for an increased rating for depression.  That issue is accordingly no longer before the Board.  In that same decision, the Board remanded the Veteran's claim for an increased rating for residuals of a concussion, and it added the issue of entitlement to a TDIU.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions with respect to the issue of entitlement to an increased rating for residuals of a concussion, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The issues of entitlement to an extraschedular rating for residuals of a concussion and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Over the course of the entire appeals period, the Veteran's residuals of a concussion have been productive of frequent, prostrating headaches resulting in severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a schedular 50 percent rating over the course of the entire appeals period for the Veteran's residuals of a concussion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8100 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2004 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, over the course of his appeal, the Veteran has been provided with information regarding the specific Diagnostic Code under which his disability is rated and what evidence is required to qualify for an increased rating.  His case has been readjudicated after his being provided with this information.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of the Veteran's post-service VA treatment.  The Veteran has undergone VA compensation and pension examinations germane to his claim.  The examinations document the Veteran's subjective complaints and pertinent examination findings.  The examinations are adequate for rating purposes. 

The Veteran testified in a Travel Board hearing before the undersigned VLJ in May 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered information regarding his treatment history and his current symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted above, this claim has been twice remanded.  In July 2009, the Board directed that the Veteran be provided with updated notice, that his updated VA treatment records be obtained, and that he undergo a VA examination to determine the current nature and severity of his service-connected residuals of a concussion.  

The first two directives from that remand were accomplished.  The Veteran was provided with updated notice in August 2009, and the Veteran's recent VA treatment records were obtained and associated with his claims file.  

The Veteran did not, however, undergo a VA examination.  Accordingly, in March 2011, the Board again remanded the Veteran's claim.  In that remand, the Board asked that updated VA treatment records be obtained and associated with the claims folder, and that the Veteran undergo a VA examination.  

In reviewing the Veteran's claims file, the Board finds that his updated VA treatment records were obtained, and that the Veteran underwent a VA examination in May 2011.  As noted, the examination report is adequate for rating purposes.

Given the above summarized facts, the Board finds substantial compliance with its July 2009 and November 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an Increased Rating for Residuals of a Concussion

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief history of the Veteran's claim is instructive.  The Veteran was injured in September 1988 when he fell off of a forklift.  This incident led to his separation in April 1989.  A January 1990 rating decision established service connection for his residuals of a concussion, granting a 10 percent disability rating.  Though the Veteran subsequently sought increased ratings, these claims were denied.  

The Veteran filed the claim at issue here in September 2004.  After he underwent a VA examination, the RO denied his claims in a March 2005 rating decision.  The Veteran filed a timely Notice of Disagreement.  The RO issued a Statement of the Case in April 2006.  In that Statement of the Case, the RO determined that the Veteran's memory loss was related to his residuals of a concussion, and thus increased his rating for that disability from 10 percent to 30 percent.  The Veteran filed a timely Substantive Appeal.  He testified in a Travel Board hearing in May 2009, and the Board thereafter remanded the Veteran's claims.  

As noted above, in its July 2009 remand, the Board directed that the Veteran undergo a VA examination to determine the current nature and severity of his service-connected residuals of a concussion.  As he did not undergo such an examination, in March 2011, the Board again remanded his claim.  The Veteran underwent a VA examination in May 2011, and the case has now returned to the Board.  

The Veteran's residuals of a concussion with headaches and memory loss has been rated as 10 percent and 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, covering migraine headaches.  Under that Code, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  Characteristic prostrating attacks occurring on an average once a month over last several months is assigned a 30 percent rating.  A 50 percent rating is the highest rating available, and it is assigned with evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as the Veteran's rating has already been staged, the Board must consider the propriety of both the dates of the stage and the ratings assigned.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran seeks an increased rating for his residuals of a concussion.  For the reasons that follow, the Board finds that, over the course of the entire appeals period, the Veteran meets the criteria for an increased 50 percent rating.  

The Veteran's symptoms are illuminated by the results of three VA examinations, by VA treatment records, and by the Veteran's lay statements regarding his current condition.  

The Veteran first underwent a VA examination in January 2005.  The Veteran stated that he suffered from headaches two to three times per week.  He stated that his headaches are generally moderate to severe, and are accompanied by nausea, diarrhea, and photophobia.  The Veteran stated that his headaches could last for minutes, hours, or as long as a day.  

Upon examination, the examiner stated that the Veteran was alert and responsive. His cranial nerves were intact, and his pupils were equal and reactive.  The examiner diagnosed the Veteran as suffering from postconcussive headaches.  

The Veteran next underwent a VA examination in August 2006.  In that examination, the Veteran stated that he suffered from two headaches per week.  He described his pain as generalized and throbbing, and stated that his headaches are incapacitating.  He reported suffering from photophobia, phonophobia, and some vomiting and diarrhea.  The Veteran also stated that he has missed work multiple times because of his headaches, and that he was worried about losing his job.  

Upon examination, the examiner found that the Veteran was cooperative, alert, and oriented to time and place.  His attention and language were okay.  His pupils were equal and reactive, and his extraocular movements were normal.  The Veteran's neurological examination was normal.  The examiner diagnosed the Veteran as suffering from migraine headaches.  

Most recently, the Veteran underwent a VA examination in May 2011.  The Veteran reported suffering from headaches at least twice a week.  He described the headaches as severe and prostrating, rating them as a 10 out of 10 severity.  He stated that the headaches produce photophobia but not nausea or vomiting.  The Veteran stated that he misses work and events with his wife as a result of his headaches.  He also described suffering from memory loss. 

Upon examination, the examiner stated that the Veteran was alert and oriented to time and place.  The examiner stated that the Veteran's attention was difficult to test and that he had difficulty with memory testing.  The examiner diagnosed the Veteran as suffering from a traumatic head injury with residual headaches and attention and concentration problems.  The examiner described the Veteran's condition as "mild in nature," stating that he felt that the Veteran's cognitive difficulties were more likely related to his service-connected depression.  The examiner also noted that though the Veteran's headaches and concentration problems can interfere with his work, they do not appear severe enough to prevent gainful employment.  

The Veteran's VA treatment records show him to be suffering from similar symptoms as those found in the VA examinations.  In July 2003, the Veteran complained of severe headaches, memory problems, and difficulty concentrating.  He stated that these symptoms were affecting his work and that his job was jeopardized as a result.  Throughout 2004, the Veteran complained of suffering from memory problems, causing problems in both his work and family life.  In an April 2004 general medicine note, the Veteran was noted to have "chronic neurological problems" in addition to his headaches.  In December 2004, the Veteran complained of suffering from throbbing headaches that begin in his left temporal region, resulting in phonophobia and photophobia.  

Over the last few years, the Veteran has described in more detail his difficulty in working full-time because of his disability.  The Veteran frequently noted his absences from work, stated that he was given a less demanding position, and that he was subject to disciplinary actions against him.  In an October 2008 psychiatry note, the Veteran stated that he is considering bankruptcy because he is unable to work a full week.  He stated that though he is able to pay his bills when he works a full week, he is not able to do so because of his service-connected disabilities.  In a June 2009 mental health progress note, the Veteran stated that he was worried about losing his job.  In a March 2010 VA psychiatric examination, the Veteran complained of suffering from severe headaches.  He reported missing 400 to 500 hours of work in the last year on account of his headaches.  He stated that because he has exhausted his sick leave, when he is forced to miss work on account of his headaches, he does not get paid.  

The Veteran's lay statements also show the severity of his disability.  In a May 2009 letter, the Veteran stated that his wife is frustrated by his frequent headaches.  He stated that while suffering from a headache, he lies on the couch for days at a time.  He stated that his headaches are leading to conflicts at work.  He also described suffering from memory and concentration problems.  

In his May 2009 Travel Board hearing, the Veteran described his current symptoms.  The Veteran stated that his service-connected disabilities (including his headaches) have resulted in his missing between 300-500 hours of work per year.  The Veteran stated that this causes friction at his job, and that he has been brought up for disciplinary actions as a result of his absences.  With specific regard to his headaches, the Veteran stated that when he suffers from headaches, he is unable to do much and cannot join in family activities.  The Veteran stated that his headaches vary in severity, but he can take up to two days to recover from them.  

The Board finds that the Veteran is competent to describe the particulars of his headaches and the symptoms from which he suffers.  The Board also finds that the Veteran is credible in his description, as his statements have been consistent throughout the record and match those provided to the VA examiners and other VA medical personnel.  Indeed, the Board finds the Veteran's statements to be of great probative value in determining the current severity of his condition.  

The Veteran also submitted employment records from his job showing his multiple absences.  In April 2006, the Veteran was suspended for 14 days because of those absences.  Further, after exhausting his sick leave, these records show that the Veteran was forced to take annual leave.  While the Board acknowledges that some absences were attributable to his lower back and depression disabilities, an indication of loss time from work resulting from headaches was also present.

Based on the above summarized evidence, and after resolving all doubt in the Veteran's favor, the Board determines that the Veteran meets the criteria for a 50 percent rating for his residuals of a concussion over the course of the entire appeals period.  Again, a 50 percent rating is assigned with evidence of very frequent completely prostrating and prolonged headaches productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

Here, the evidence shows that the Veteran's headaches are very frequent.  In his January 2005 VA examination, the Veteran stated that he suffered from headaches two to three times per week.  In both his August 2006 and May 2011 examinations, the Veteran stated that he suffered from two headaches per week that he described as severe and prostrating.  The Veteran has also described his headaches as prolonged, noting that they can last as long as two days.  Finally, after resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's headaches are productive of severe economic inadaptability.  The evidence shows that while the Veteran is still employed, he has been the subject of numerous disciplinary actions for missing work, and was even suspended for two weeks.  As previously noted, the Board acknowledges that some of the Veteran's absences were due to other disabilities such as a lower back disorder and depression.  However, indications of work loss due to headaches is also present.  

Further, though the RO has staged the Veteran's rating, the Board finds that no stage is necessary; instead, the evidence is clear that the Veteran has suffered from this level of symptomatology over the course of the entire appeals period.  The Veteran's appellate assertions have been consistent throughout the pendency of this appeal and the clinical findings have also been consistent.  Accordingly, this 50 percent rating should apply to the entire appeals period, and staged ratings are not applicable.  

Finally, for reasons described in the remand section below, the Board determines that the Veteran's claim also warrants a remand to allow the Under Secretary for 
Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.  

In summary, the Board finds that, over the course of the entire appeals period, the Veteran's residuals of a concussion are productive of frequent, prostrating headaches resulting in severe economic inadaptability.  Accordingly, the Board concludes that the criteria for an increased, 50 percent rating for the Veteran's residuals of a concussion have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DC 8100.


ORDER

A schedular 50 percent rating over the entire appeals period for the Veteran's residuals of a concussion, to include headaches and memory loss, is granted subject to the law and regulations governing the payment of monetary benefits.  




REMAND

In its previous remand, the Board added the issue of entitlement to a TDIU.  For the reasons that follow, both that issue and the issue of entitlement to an extraschedular rating for the Veteran's residuals of a concussion must be remanded.  

First, with respect to the issue of entitlement to an extraschedular rating, such a rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321.  As outlined by the Court, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Next, the Board must determine "whether the claimant's exceptional disability picture exhibits other related factors," including marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If both of these elements are met, then the Board should refer the case "to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating."  Id.  

In this case, the Veteran's disability necessitates such a remand.  The Veteran meets the first Thun criterion, as the level of severity and symptomatology of his condition is more extreme than what is provided in the rating criteria.  Again, the evidence shows that the Veteran suffers from two to three headaches per week, and that these headaches can last for days at a time.  Though the applicable criteria provides for frequent prostrating attacks, the Board finds that the Veteran's symptomatology may exceed that described for the highest rating.  Further, the Veteran suffers from concentration impairment that is not specifically provided for by the criteria.  Next, the Board notes that the evidence tends to suggest marked interference with employment.  The Veteran has testified that he has missed up to 500 hours of work per year because of his headaches.  He has also been subject to disciplinary action.

The satisfaction of the first two Thun elements thus require the Board to refer the case for extraschedular consideration, and his claim is thus remanded so that this may be accomplished. 

Next, with regard to the Veteran's TDIU claim, the Board notes that it previously remanded the Veteran's claim in order that opinions could be offered as to whether his service-connected disabilities render him incapable of securing or following a substantially gainful occupation.  Though the Veteran underwent examinations specific as to each of his disabilities, only the examiner from his neurological examination commented as to his employment outlook, and that opinion was limited to the effects that his service-connected residuals of a concussion alone have on his employment.  Thus, there was not substantial compliance with the Board's previous remand, and an opinion that addresses the Board's questions must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice regarding how claims for a TDIU are substantiated.  

2.  The Veteran's VA treatment records dated from March 2011 and thereafter should be obtained and associated with the claims file.

3.  Advise the Veteran that he is free to submit evidence demonstrating that he is not gainfully employed, i.e., demonstrating that he has missed between 300-500 hours from work due to his headaches disability as well any other service-connected disability.   

4.  Transfer the Veteran's claims file to an appropriate examiner.  Ask the examiner to review the Veteran's claims file and offer an opinion as to whether the Veteran is able to secure and follow a substantially gainful occupation as a result of all of his service-connected disabilities.  The examiner is advised that the Veteran is service-connected for the following disabilities: depression, rated as 50 percent disabling; residuals of a concussion to include headaches and memory loss, rated as 50 percent disabling; postoperative residuals of a left hip fracture, rated as 30 percent disabling; and a lumbosacral strain, rated as 20 percent disabling.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Refer the Veteran's increased rating for residuals of a concussion on an extraschedular basis claim and TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).

6.  Following the above ordered development, if the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


